United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.C., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS HEALTH ADMINISTRATION,
Albuquerque, NM, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 10-709
Issued: April 18, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On January 11, 2010 appellant timely appealed the October 29, 2009 merit decision of
the Office of Workers’ Compensation Programs, which denied her claim for an employmentrelated emotional condition. Pursuant to the Federal Employees’ Compensation Act1 and 20
C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.2
ISSUE
The issue is whether appellant sustained an emotional condition in the performance of
duty.

1
2

5 U.S.C. § 8101 et seq.

The record on appeal contains evidence received after the Office issued its October 29, 2009 decision. The
Board may not consider evidence that was not in the case record when the Office rendered its final decision. 20
C.F.R. § 501.2(c)(1) (2010).

FACTUAL HISTORY
On June 5, 2008 appellant, then a 45-year-old psychiatric nursing assistant, filed a claim
(Form CA-2) for employment-related stress, depression, anxiety attacks and insomnia, which
reportedly arose on or about April 16, 2008. She claimed she did not have issues with
panic/anxiety attacks before working on Ward 7, which she characterized as a hostile work
environment. Appellant stopped work on June 5, 2008.3
In a May 5, 2008 statement, appellant alleged that on April 25, 2008 around 3:30 p.m.,
Christopher Chavez, a coworker, became visibly angry with her because she had let the charge
nurse, Gene Chapa, know that she wanted to go to lunch at 7:00 p.m. Mr. Chavez reportedly told
her that he was “‘sick of [her] shit!’” Appellant alleged that he loomed over her, postured
aggressively and pointed his finger in her face. She felt very threatened and was afraid to
continue working with Mr. Chavez. Appellant notified Jessica R. Harman, Ward 7 nurse
manager, about her concerns, but Ms. Harman “basically blew me off.” As Ms. Harman was
leaving for the day, appellant asked her if she could contact the employing establishment police.
Ms. Harman replied “No,” and advised appellant to contact the off-tour supervisor if anything
else happened. Appellant stated that she no longer felt safe working on a locked unit with
Mr. Chavez. Several individuals reportedly witnessed the April 25, 2008 incident with
Mr. Chavez. Appellant stated that she had been advised that she and Mr. Chavez should “stay
away from each other.”
On May 23, 2008 Ms. Harman conducted a fact-finding meeting regarding the alleged
April 25, 2008 incident between appellant and Mr. Chavez. Appellant indicated that, prior to the
incident, Mr. Chavez agreed to cover one or more of her shifts, but later changed his mind.4 She
was not upset with his decision not to cover her shift and claimed to have treated him
professionally afterwards. Regarding the April 25, 2008 incident, Mr. Chavez reportedly
overheard appellant tell the charge nurse that she wanted to go to lunch at 7:00 p.m. He then
turned around and reportedly stated, “I’m tired of this shit.” Appellant reiterated that
Mr. Chavez hovered over her and pointed at her. Mr. Chavez also reportedly asked her if she
wanted to go in the back, he then left and did not say anything. Appellant described her
interactions with him since the incident as “professional” and appropriate for patient care. She
stated that she did not feel safe working with Mr. Chavez after how he treated her. Appellant
alleged that he was “throwing dirty looks at [her].” Ms. Harman asked appellant whether she
had been acting like Mr. Chavez’s boss when they worked together. Appellant claimed she had
not and said she treated Mr. Chavez like a team member. She acknowledged that she had told
him to watch out for a particular patient who reportedly would eat out of the trash. Appellant
explained that they had been monitoring this particular patient’s food and fluid intake, and she
thought her advice to Mr. Chavez was just helping him out, not acting like his boss.

3

The June 5, 2008 Form CA-2 indicated appellant’s regular work schedule was Sunday, Tuesday and Thursday
from 3:30 p.m. until midnight.
4

Appellant sought to change shifts with Mr. Chavez for a variety of personal reasons, including a trip to the spa
with her mother, her daughter’s baptism and her father’s surgery.

2

Appellant questioned Ms. Harman’s decision not to transfer her to a different area and
her instructions to call the off-tour supervisor if anything additional occurred, rather than the
employing establishment police. After the incident with Mr. Chavez, she was given the option of
staying or leaving. Appellant chose to go home on emergency annual leave. Ms. Harman
suggested that appellant was attempting to capitalize on the situation so that she could call out
for the weekend; the same days she had asked to take off. Appellant denied that was her
intention. She denied instigating the incident with Mr. Chavez.
Ms. Harman also questioned appellant about another incident where she walked her
attorney and another gentleman through the medical center unit. She asked whether it was done
in an effort to intimidate staff. Appellant denied that was her motive. Ms. Harman advised
appellant that bringing these individuals through the unit was a violation of patient
confidentiality.
Appellant accused Ms. Harman of discriminating against her. She alleged that
Ms. Harman told Mr. Chavez to keep an eye on her and report back any problems. Appellant
believed Ms. Harman saw Mr. Chavez as the victim and herself the instigator.
In a June 4, 2008 letter, counsel noted appellant’s intention to file an equal employment
opportunity (EEO) complaint for discrimination based on gender and retaliation. He contended
that she was being subjected to a hostile, intimidating work environment based on frivolous
complaints made against her by Mr. Chavez, who alleged that she was harassing him and trying
to provoke him. Counsel also contended that Ms. Harman was hostile towards appellant and
appeared intent on imposing discipline and/or looking for something to terminate her for. He
further noted that appellant had requested a transfer two to three different times, to no avail.
Appellant provided a supplemental statement of June 18, 2008. She claimed problems
with stress and anxiety attacks over the past 2½ months due to a hostile work environment, being
mandated to work doubles back-to-back, and because of management’s discrimination and
retaliation. Appellant’s migraines had increased two fold and that she had to go to the
emergency room during work hours because of chest pain. She reiterated the April 25, 2008
“verbal attack” by Mr. Chavez and that she was not transferred off the ward. Appellant had
difficulty sleeping, a loss of appetite and she experienced shortness of breath and tightness in her
chest whenever driving to work. She was under the care of William J. Wahlert, a physician
assistant, who twice recommended that she be moved to another part of the hospital for health
reasons. Appellant stated that he excused her from work through July 21, 2008 due to
stress-related employment issues. She noted that she also saw a psychiatrist, Dr. George M.
Baca. Appellant filed an EEO complaint and a fact-finding meeting was held on May 23, 2008.
She was awaiting a final decision on her EEO complaint. Appellant noted that working on an
in-patient psychiatric ward was challenging and that she should not have to deal with verbal or
physical abuse from any other staff members. Due to poor management, staffing was horrible
which required she work overtime and on some occasions, she had to work 16 hours straight.5

5

A nursing assistant “Mandation Log” for Ward 7 indicated that appellant was required to work eight hours
overtime on February 10 and 17, March 2, 8, 16 and 28, 2008 and four hours overtime on April 5, 2008.

3

The Office received a February 27, 2008 work release from Hands on Health Care, P.C.
excusing appellant from February 15 to 26, 2008 due to migraine headaches. Department of
Veterans Affairs’ medical records reflect that appellant was seen in the emergency room on
April 11, 2008 and excused from work through April 21, 2008. Appellant was also seen at ABQ
Health Partners on April 23, 2008 and was excused from work from April 26 to 29, 2008 due to
work-related stress. A June 5, 2008 letter from Mr. Wahlert recommended that she be granted
indefinite leave for work-related stress.
In a September 25, 2008 decision, the Office denied appellant’s emotional condition
claim.
Appellant timely requested a hearing, which was held on February 13, 2009. By decision
dated October 29, 2009, the Branch of Hearings and Review affirmed the September 25, 2008
decision. The hearing representative found that appellant had not established a compensable
employment factor.
LEGAL PRECEDENT
To establish that she sustained an emotional condition causally related to factors of her
federal employment, appellant must submit: (1) factual evidence identifying and supporting
employment factors or incidents alleged to have caused or contributed to her condition;
(2) rationalized medical evidence establishing that she has an emotional condition or psychiatric
disorder; and (3) rationalized medical opinion evidence establishing that her emotional condition is
causally related to the identified compensable employment factors.6
Workers’ compensation law does not apply to each and every injury or illness that is
somehow related to one’s employment. There are situations where an injury or illness has some
connection with the employment, but nevertheless does not come within the purview of workers’
compensation. When disability results from an emotional reaction to regular or specially
assigned work duties or a requirement imposed by the employment, the disability is deemed
compensable.7 Disability is not compensable, however, when it results from factors such as an
employee’s fear of a reduction-in-force or frustration from not being permitted to work in a
particular environment or hold a particular position.8
An employee’s emotional reaction to administrative or personnel matters generally falls
outside the scope of the Act.9 Although generally related to the employment, administrative and
personnel matters are functions of the employer rather than the regular or specially assigned
duties of the employee.10 However, to the extent the evidence demonstrates that the employing
6

See Kathleen D. Walker, 42 ECAB 603 (1991).

7

Pamela D. Casey, 57 ECAB 260, 263 (2005).

8

Lillian Cutler, 28 ECAB 125, 129 (1976).

9

Andrew J. Sheppard, 53 ECAB 170, 171 (2001); Matilda R. Wyatt, 52 ECAB 421, 423 (2001); Thomas D.
McEuen, 41 ECAB 387 (1990), reaff’d on recon., 42 ECAB 556 (1991).
10

David C. Lindsey, Jr., 56 ECAB 263, 268 (2005).

4

establishment either erred or acted abusively in discharging its administrative or personnel
responsibilities, such action will be considered a compensable employment factor.11
Perceptions and feelings alone are not compensable. To establish entitlement to benefits,
a claimant must establish a basis in fact for the claim by supporting her allegations with
probative and reliable evidence.12 When the matter asserted is a compensable factor of
employment and the evidence of record establishes the truth of the matter, the Office must base
its decision on an analysis of the medical evidence.13
ANALYSIS
Appellant alleged that her coworker, Mr. Chavez, was verbally abusive on April 25,
2008, and she felt threatened by what she described as his aggressive posturing and finger
pointing. She also took exception to Ms. Harman’s handling of the situation and her refusal to
authorize a transfer out of Ward 7. Appellant noted that she was required to work overtime and
alleged discrimination, harassment, retaliation and a hostile work environment. She did not
attribute her emotional condition to any regular or specially assigned job requirement or duty
arising as a nursing assistant under Cutler. Apart from her claim of harassment and a hostile
work environment, the remainder of appellant’s allegations pertained to administrative or
personnel matters. Absent evidence of error or abuse on the part of the employer, an employee’s
emotional reaction to administrative and personnel matters is not compensable.14
Regarding appellant’s claim of having to work overtime, there is evidence that she was
required to work additional hours on at least seven days between February 10 and April 5, 2008.
As noted she did not attribute her claimed emotional condition to any particular incident arising
on the dates in question or to performing her nursing assistant duties. Appellant merely noted
that, because of poor management, staffing was horrible and occasionally she was required to
work as many as 16 hours in a given day. Monitoring and assigning work are administrative
functions of a supervisor.15 The manner in which a supervisor exercises her discretion falls
outside the coverage of the Act. This principle recognizes that supervisors must be allowed to
perform their duties and at times employees will disagree with their supervisor’s actions. Mere
dislike or disagreement with certain supervisory actions will not be compensable absent proof of
error or abuse on the part of the supervisor.16 Appellant has not demonstrated error or abuse on
the part of the employing establishment in assigning overtime.
11

Id.

12

Kathleen D. Walker, supra note 6.

13

See Norma L. Blank, 43 ECAB 384, 389-90 (1992). Unless a claimant establishes a compensable factor of
employment, it is unnecessary to address the medical evidence of record. Garry M. Carlo, 47 ECAB 299,
305 (1996).
14

David C. Lindsey, Jr., supra note 10.

15

Donney T. Drennon-Gala, 56 ECAB 469, 475 (2005); Beverly R. Jones, 55 ECAB 411, 416 (2004); Charles D.
Edwards, 55 ECAB 258, 270 (2004).
16

Linda J. Edwards-Delgado, 55 ECAB 401, 405 (2004).

5

Ms. Harman’s handling of the April 25, 2008 incident between appellant and Mr. Chavez
is similarly noncompensable. Appellant wanted to be reassigned to a different area of the
hospital and her requests for transfer were denied. As noted, work assignments are
administrative in nature.17 Appellant has not demonstrated error or abuse. Furthermore, her
frustration from not being permitted to work in a particular environment or hold a particular
position is not compensable.18
As to the incident involving appellant and Mr. Chavez on April 25, 2008, the full extent
of their exchange is not appropriately documented. Several employees, including the charge
nurse, were reportedly present at the time, but no witness statements were submitted. Noticeably
absent from the record is any statement from Mr. Chavez, the accused. Verbal abuse or threats
of physical violence in the workplace are compensable under certain circumstances.19 This does
not imply, however, that every ostensibly abusive or threatening statement uttered in the
workplace will give rise to coverage under the Act.20 Mr. Chavez reportedly told appellant he
was “‘sick of [her] shit!’” While his use of a vulgarity could be considered unprofessional, the
statement attributed to him does not by itself rise to the level of compensable verbal abuse. The
Board further notes that appellant’s claim that Mr. Chavez postured aggressively and pointed his
finger in her face is not adequately substantiated by the record. Consequently, appellant failed to
establish that Mr. Chavez was either verbally abusive or physically threatening on
April 25, 2008.
For harassment to give rise to a compensable employment injury there must be evidence
that harassment occurred.21 The mere perception of harassment is not compensable.22
Allegations of harassment must be substantiated by reliable and probative evidence.23 Appellant
has not submitted any evidence to substantiate her allegations of harassment, retaliation,
discrimination or a hostile work environment. She claimed to have filed an EEO complaint.
However, the mere fact that an employee filed an EEO compliant does not establish error or
abuse on the part of her employer.24

17

Peter D. Butt, Jr., 56 ECAB 117, 123-24 (2004).

18

Id. at 125; Lillian Cutler, supra note 8.

19

Fred Faber, 52 ECAB 107, 109 (2000).

20

Id.

21

Donna J. DiBernardo, 47 ECAB 700, 703 (1996).

22

Id.

23

Joel Parker Sr., 43 ECAB 220, 225 (1991).

24

Grievances and EEO complaints do not establish that workplace harassment or unfair treatment occurred.
Charles D. Edwards, supra note 15. Furthermore, absent an admission of fault, a settlement agreement does not
establish error or abuse on the part of the employing establishment. Kim Nguyen, 53 ECAB 127, 128 (2001).

6

Because appellant failed to establish a compensable factor of employment, the Office
properly denied her claim.25
CONCLUSION
Appellant failed to establish that she sustained an emotional condition in the performance
of duty.
ORDER
IT IS HEREBY ORDERED THAT the October 29, 2009 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: April 18, 2011
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

25

Garry M. Carlo, supra note 13.

7

